DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 16/91008 (US 2020/0398220 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because U>S. Application No. 2020/0398220 A1 claims a moving bed reactor, comprising: a reactor comprising an annular outer volume, an annular solids volume inside the annular outer volume, a first central conduit inside of the annular solids volume, and an inner central conduit inside the first central conduit, the annular solids volume comprising a plurality of perforations providing vapor communication between the annular outer volume and the first central conduit; a central gas opening in fluid communication with the outer annular volume; a plurality of solids inlet conduits in solids flow communication with the annular solids volume; one or more distributor plates comprising distributor plate concave volumes, a plurality of the distributor plate concave volumes being arranged around each of the solids inlet conduits, each distributor plate concave volume comprising one or more orifices providing fluid communication between each distributor plate concave volume and the annular solids volume; a plurality of liquid inlet conduits in fluid communication with the distributor plate concave volumes; a gas exit conduit in fluid communication with the inner central volume; a liquid exit conduit in fluid communication with the outer central volume; and a solids exit volume in solids flow communication with a bottom of the solids annular volume, the solids exit volume further comprising a stripping gas .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art references are Lambert (US 2018/0369774 A1), Grochowski (US 8,192,706 B2) and Behkish et al. (US 2017/0137342 A1).
	Regarding claim 1, Lambert discloses a moving bed reactor, comprising: a reactor comprising an annular outer volume (9), an annular solids volume (catalyst bed or zone, 5) inside the annular outer volume (9), a first central conduit (2) inside of the annular solids volume (5), and an inner central conduit (pipe, 11) inside the first central conduit (2), the annular solids volume comprising a plurality of perforations providing vapor communication between the annular outer volume and the first central conduit, since (2) is an inner screen; a central gas opening (4) in fluid communication with the outer annular volume (9) (see figures 1 and 2 and paragraphs 0023-0058).
Grochowski discloses a moving bed reactor, comprising: a reactor; one or more distributor plates (bulk material distribution tray, 50C) comprising distributor plate concave volumes (see figure 2 and column 13, line 50 through column 14, line 21).
Behkish et al. discloses a moving bed reactor, comprising: a reactor (13); one or more distributor plates (at least one stripping chamber, 4) comprising distributor plate concave volumes, a plurality of the distributor plate concave volumes being arranged around each of the solids inlet conduits; a gas exit conduit (9); a liquid exit conduit (9); and a solids exit volume (6), the solids exit volume further comprising a stripping gas inlet (3) (see figure 1 and paragraphs 0036-0046, 0056 and 0112-0118).
	The prior art references fail to disclose or suggest a plurality of solids inlet conduits in solids flow communication with the annular solids volume; one or more distributor plates comprising distributor plate concave volumes, a plurality of the distributor plate concave volumes being arranged around each of the solids inlet conduits, each distributor plate concave volume comprising one or more orifices providing fluid communication between each distributor plate concave volume and the annular solids volume; a plurality of liquid inlet conduits in fluid communication with the distributor plate concave volumes; a gas exit conduit in fluid communication with the inner central volume; a liquid exit conduit in fluid communication with the outer central volume; and a solids exit volume in solids flow communication with a bottom of the solids annular volume, the solids exit volume further comprising a stripping gas inlet and a stripping gas outlet, the stripping gas outlet providing fluid communication with the outer central volume.
Claims 2-11 depend on claim 1.
	Regarding claim 12, Lambert discloses a method for operating a moving bed reactor, comprising: passing solid particles into an annular solids volume of a moving bed reactor through a plurality of solids inlet conduits; and contacting the solid particles with a gas feed by passing the gas feed from an outer annular volume, through the annular solids volume, through a first central conduit, and into an inner central conduit; moving the solid particles and a liquid effluent through the annular solids volume into a solids exit volume (see figures 1 and 2 and paragraphs 0023-0058).
Behkish et al. discloses a method for operating a moving bed reactor, comprising: stripping the liquid effluent from the solid particles by passing a stripping gas through the solids exit volume (see figure 1 and paragraphs 0036-0046, 0056 and 0112-0118).

Claims 13-20 depend on claim 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774